          Case 1:20-cr-00101-LAP Document 17 Filed 06/01/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     June 1, 2020

BY ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Daniel Daniel, 20 Cr. 101 (LAP)

Dear Judge Preska:

         The Government respectfully submits this letter with the consent of defense counsel to
seek an approximately thirty-day adjournment of the status conference currently scheduled in this
matter for 11 a.m. on June 8, 2020, and for exclusion of time from the speedy trial clock. The
parties are discussing a pretrial resolution of this matter and will not be completed with those
discussions before the currently scheduled conference date. The Government moves to exclude
time from the speedy trial clock under 18 U.S.C. § 3161(h)(7)(A) because the ends of justice served
by such exclusion outweigh the best interest of the public and the defendant in a speedy trial.
Specifically, the exclusion would allow time for the parties to continue discussing a pretrial
disposition in this case.


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                                 By: ___/s/______________________
                                                     Jessica Greenwood
                                                     Assistant United States Attorney
                                                     (212) 637-1090


cc: Angus James Bell, Esq. (by ECF)
